Citation Nr: 1600595	
Decision Date: 01/07/16    Archive Date: 01/21/16

DOCKET NO.  05-17 432A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an effective date earlier than May 28, 2004, for the grant of a total disability rating based on individual unemployability (TDIU).

2.  Whether there was clear and unmistakable error (CUE) in a May 2004 rating decision that granted entitlement to service connection for a lumbar spine disability effective from May 10, 2002.  


REPRESENTATION

Veteran represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to October 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In August 2004, the RO granted entitlement to TDIU effective from May 28, 2004.  The Veteran disagreed with and perfected an appeal of this decision.  

In June 2006, the Board denied entitlement to an effective date earlier than May 28, 2004, for the grant of TDIU.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  By Order dated in October 2006, the Court granted a joint motion for remand.

In February 2007, the Board again denied entitlement to an effective date earlier than May 28, 2004, for the grant of TDIU.  By Order dated in June 2013, the Court granted a joint motion for remand.  In an effort to comply with the joint motion, the Board found in November 2013 that a remand was needed to obtain a retrospective medical opinion.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to an effective date earlier than May 28, 2004, for the grant of a total disability rating based on individual unemployability (TDIU) addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

It is undebatable that the Veteran filed an application to reopen the previously denied claim for service connection for a lumbar spine disability on January 14, 2002.

CONCLUSION OF LAW

The May 2004 RO rating decision contained CUE in the assignment of the effective date for the grant of service connection for a lumbar spine disability, which under the extant law and regulation should have been the date of application to reopen, January 14, 2002.  38 U.S.C.A. § 5109A (West 2014); 38 C.F.R. § 3.105(a)(2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In determining whether a prior determination involves CUE, the Court has established a three-prong test.  The three prongs are: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were not correctly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).  If the evidence establishes CUE in a prior RO rating decision, the decision will be reversed or amended.  38 C.F.R. §§ 3.104(a), 3.105(a).   

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Generally, a finding of CUE requires that the correct facts, as they were known at the time, were not before the RO, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be ipso facto clear and unmistakable. Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999).
The Board notes that a claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a claimant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  

CUE -Jurisdiction

In February 2007, the Veteran submitted a statement that was construed by the RO as a claim for an earlier effective date for service-connected low back disability based on CUE.  

In September 2008, the RO determined that no revision was warranted in the assignment of an effective date of May 10, 2002 for lumbar spine disability, characterized as lumbar spondylolisthesis of L5-S1 and spondylolysis with chronic low back pain and lumbosacral radiculopathy.  The RO did not specifically identify the rating decision in question, but review of the claims folder shows that the original grant of service connection and assignment of the effective date for a low back disability was in May 2004.

In October 2008, VA received a statement from the Veteran indicating that he still disagreed with the decision to deny an earlier effective date and he still contended that VA made a clear and unmistakable error.  In April 2009, the Veteran submitted a statement wherein he specifically stated that he disagreed with the September 2008 decision that denied him an earlier effective date for his back condition.  Thus, the Veteran submitted a timely notice of disagreement with the September 2008 decision.  See 38 C.F.R. § 20.201 (2015).  The Veteran filed a Substantive Appeal in June 2015, following a June 2015 Statement of the Case.  38 U.S.C.A. § 7104 (West 2014).


CUE - Analysis

The Veteran contends that he is entitled to an earlier effective date for the grant of service connection for service-connected low back disability based on CUE.  The Board has summarized the procedural history below. 

The Veteran was examined on entrance to service in June 1971 and no lumbar spine disability was "noted."  However, a narrative summary dated September 1971 shows the Veteran reported a history of an injury to the lumbar spine in approximately 1968.  This narrative indicates that the Veteran provided x-ray imaging from 1968 that showed a spondylolisthesis of the L5 area.  X-rays during service indicated spondylolisthesis of the L5 area with a grade 1 slip.  The Veteran was found unfit for induction and was medically separated in September 1971.

Thereafter, the Veteran filed for service connection for a lumbar spine disability in May 1991.  The Veteran was denied service connection on the basis that clear and unmistakable evidence showed the presence of a pre-existing lumbar spine disability and that there was no objective evidence of an increase in disability during service.  In a September 1991 decision, the RO denied service connection.  The Veteran was notified of this decision by a letter date stamped September 27, 1991.  The Veteran filed a notice of disagreement dated September 24, 1992.

In an April 1993 decision, the RO denied service connection.  The Veteran filed a notice of disagreement dated December 1993.  The RO continued this denial in a September 1995 decision, finding that the Veteran had not submitted new and material evidence to reopen the claim.  The Veteran filed a Notice of Disagreement with this decision in May 1996; a Statement of the Case (SOC) was issued in July 1996.  The Veteran did not file a Substantive Appeal to the July 1996 SOC.  Thereafter, the September 1995 rating decision became final.  38 U.S.C.A. 7105(b)(1)(West 2002); 38 C.F.R. § 20.302 (2004).

The RO denied reopening the claim in a September 1999 decision, finding that the Veteran had not submitted new and material evidence.  The Veteran filed a Notice of Disagreement with this decision in August 2000; a Statement of the Case (SOC) was issued in August 2000.  The Veteran filed a Substantive Appeal in June 2001 and a July 2001 notification from VA informed him that his appeal was not timely.

The Veteran filed an application to reopen the claim for service connection for a lumbar spine disability in January 2002.  The RO denied reopening the claim in an October 2002 decision, finding that the Veteran had not submitted new and material evidence.

In October 2002, the Veteran submitted a narrative from a physician, D.F., M.D. that discussed the Veteran's pre-service medical history, particularly his lack treatment for a lumbar spine disability prior to entrance to active duty.  Based on this new and material evidence, the RO provided the Veteran with a VA examination to determine the etiology of his lumbar spine disability.  A positive nexus as to aggravation of a pre-existing lumbar spine disability was provided in an April 2004 VA examination.

Thereafter, the RO granted service connection for a lumbar spine disability and assigned an effective date of May 10, 2002.   The Board finds that the Veteran filed an application to reopen a previously denied claim.  

At the time of the prior rating decision, the law regarding the effective date for Reopened claims is as follows:

Date of receipt of claim or date entitlement arose, whichever is later, except as provided in §20.1304(b)(1) of this chapter.  38 U.S.C.A. 501(a)(West 2002); 38 C.F.R. § 3.400 (r)(2004).  Under the regulation pertaining to the assignment of effective dates, the Board finds that an application to reopen the previously denied claim for service connection for a lumbar spine disability was received on January 14, 2002.

The Board notes there is no date stamp on the January 14, 2002 application to reopen the claim for service connection for a lumbar spine disability; however, this document is listed in date order in the electronic claims file.  "There is a presumption of regularity that attaches to the actions of public officials."  Woods v. Gober, 14 Vet. App. 214, 220 (2000), citing INS v. Miranda, 459 U.S. 14, 18, 103 S.Ct. 281, 74 L.Ed.2d 12 (1982).  The presumption of regularity has been applied to all manner of VA processes and procedures.  See, e.g., Redding v. West, 13 Vet. App. 512, 515 (2000).  

The Board finds that there is a presumption of regularity in the construction of the claims file and that VA received this document in the timeframe indicated by its location in the electronic claims file and the date noted on the document.

Under the laws that existed at the time of the rating decision, there was clear and unmistakable error in identifying May 10, 2002 as the date of claim, or application to reopen a previously denied claim.  Therefore, the Board finds that the Veteran filed an application to reopen the previously denied claim for service connection for a lumbar spine disability on January 14, 2002.  


ORDER

As there was CUE in the RO's May 6, 2004 decision assigning an effective date of May 10, 2002 for the grant of service connection for lumbar spondylolisthesis of (L5-S1) and spondylolysis with chronic low back pain, and lumbosacral radiculopathy (compressive), that decision is reversed and revised to assign an effective date of January 14, 2002.


REMAND

The Veteran asserts entitlement to an effective date prior to May 28, 2004, for the grant of TDIU.  

Pursuant to the June 2013 joint motion, the parties agreed that remand was warranted for the Board to provide adequate reasons or bases as to whether a VA examination was needed to address the effective date issue.  The parties noted that "the Board while making a determination that the April 2004 VA examination was not competent to determine if Appellant's service-connected low back disability, alone, rendered him unemployable, failed to determine, based on its duty to assist, whether a retrospective medical opinion was warranted."  

VA obtained an opinion in December 2014.  This opinion was not responsive to the Board's request.  Unfortunately, an additional opinion is warranted to address whether the Veteran's lumbar spondylolisthesis and spondylolysis is sufficient severity to produce unemployability prior to May 28, 2004.  See Stegall v. West, 11 Vet. App. 268 (1998); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request a different physician provide the following opinion.  Do not return to the December 2014 VA examiner.

Answer the following prompt directly:

Whether it is at least as likely as not that the Veteran's service-connected low back disability was of sufficient severity to produce unemployability (i.e., unable to secure or follow a substantially gainful occupation) prior to May 28, 2004.  The claims folder must be available for review.

The examiner should provide a complete rationale for any opinion expressed and the determination should be made without regard to age or the impact of any nonservice-connected disabilities.  

2.  Thereafter, re-adjudicate and if the benefits sought on appeal remain denied, issue an appropriate supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


